Title: James Madison to Jared Sparks, 24 April 1835
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                24. April 1835. 
                            
                        
                        
                        I have just received your favor of April 16th. There is on my files no letter from me to General Washington
                            dated December 9th. 1786. There is one dated December 7th. 1786 which relates to his appointment to the Philadelphia
                            Convention, and which is acknowledged as of the 7th. in his letter to me of the 16th. Should my letter of the 7th. have
                            been mislaid or lost a copy of it will be furnished on your intimation.
                        I congratulate you on the approaching completion of the edition of the writings of Washington and I doubt not
                            that the gratified public will do justice to the labor and success with which the task will have been executed.
                        My increased years and the maladies added to them oblige me to reduce the use of the pen to its minimum, and
                            to avoid it where I can find a friendly amanuensis. In that mode I renew the assurance of my high esteem & cordial
                            regard.
                        
                        
                            
                                James Madison
                            
                        
                    